DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, 63/091333 filed on 10/14/2020, is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “bulk erase” in claims 6 and 16 is a relative term which renders the claim indefinite. The term “bulk erase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner is unsure how many pages/blocks qualify for “bulk”. For examination purpose, the Examiner has interpreted “bulk erase” as any number of pages/blocks are erased together. 
Regarding claims 10 and 20, for example, claim 10 recites “wherein the protected portion of the memory is configured for read-only access by the processor through an indication that read operations from a given memory address are not allowed” appears to be contradicting. If a read operation is not allowed from a given memory address, then how can it be “read-only”? For examination purpose, the Examiner assumes that the protected memory region may not be read-only all the time, for example, the read-only operations are only allowed from a set of approved address ranges. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevallier et al. (US 2005/0273550), hereinafter Chevallier in view of Frick (US 2015/0363126), hereinafter Frick.
Regarding claims 1 and 11, taking claim 1 as exemplary, Chevallier teaches an apparatus, comprising: 
a processor (Chevallier, Fig. 6, processor 610); 
a memory communicatively coupled to the processor (Chevallier, [0042], The memory device (600) and the processor (610) may form part of an electronic system (620)); and 
a memory control circuit (MCC) (Chevallier, [0020], control circuitry of the memory device; Fig.6, control circuitry 670) to: 
define a protected portion of the memory, wherein the protected portion of the memory is configured for read-only access by the processor (Chevallier, [0009], Writing a control data word to a control address indicates which blocks of lockable memory to permanently secure against write and erase operations); 
increase a size of the protected portion of the memory; and 
after the increase in size of the protected portion of the memory, prevent decreases of the size of the protected portion of the memory.
Chevallier does not explicitly teach increase a size of the protected portion of the memory; and after the increase in size of the protected portion of the memory, prevent decreases of the size of the protected portion of the memory, as claimed.
However, Chevallier in view of Frick teaches increase a size of the protected portion of the memory (Frick, [0071], permanently increase a storage capacity of a given logical zone); and 
after the increase in size of the protected portion of the memory, prevent decreases of the size of the protected portion of the memory (Frick, [0071], permanently increase a storage capacity of a given logical zone).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chevallier to incorporate teachings of Frick to allow an allocated portion of a memory device to increase its size permanently such that the size of a protected memory region of a storage device in Chevallier can be increased and the increase in size is permanent. A person of ordinary skill in the art would have been motivated to combine the teachings of the Chevallier with Frick because it improves the storage system disclosed in Chevallier by classifying logical zones in a storage device based on storage conditions applied to data stored in each respective zone, (such as data security level) (Frick, [0013], [0025]). 
Claim 11 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 2 and 12, taking claim 2 as exemplary, the combination of Chevallier teaches all the features with respect to claim 1 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 1, wherein the MCC is further to permanently prevent decrease of the size of the protected portion of the memory (Frick, [0071], to permanently increase a storage capacity of a given logical zone).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chevallier to incorporate teachings of Frick to allow an allocated portion of a memory device to increase permanently such that the size of a protected memory region of a storage device in Chevallier can be increased and the increase in size is permanent. A person of ordinary skill in the art would have been motivated to combine the teachings of the Chevallier with Frick because it improves the storage system disclosed in Chevallier by classifying logical zones based on storage conditions applied to data stored in each respective zone, (such as data security level) (Frick, [0013], [0025]). 
Claim 12 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 3 and 13, taking claim 3 as exemplary,  the combination of Chevallier teaches all the features with respect to claim 1 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 1, wherein the MCC is further to permanently increase the size of the protected portion of the memory (Frick, [0071], to permanently increase a storage capacity of a given logical zone).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chevallier to incorporate teachings of Frick to allow an allocated portion of a memory device to increase permanently such that the size of a protected memory region of a storage device in Chevallier can be increased and the increase in size is permanent. A person of ordinary skill in the art would have been motivated to combine the teachings of the Chevallier with Frick because it improves the storage system disclosed in Chevallier by classifying logical zones based on storage conditions applied to data stored in each respective zone, (such as data security level) (Frick, [0013], [0025]). 
Claim 13 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 6 and 16, taking claim 6 as exemplary,  the combination of Chevallier teaches all the features with respect to claim 5 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 5, wherein the setting is further to configure the protected portion of the memory for read-only access through an indication that a bulk erase is not allowed (Chevallier, [0016], By writing a command word and control data word to set a non-volatile latch, the memory block(s) cannot be erased; [0045]; [0046], An array of control registers (680) store the secure command and the control data word of the present invention. Some of the control registers are used for typical control functions and others are reserved for expansion and/or future use. In one embodiment, at least one address within the control registers (680) is comprised of memory cells that have no erase circuitry; Note – any kind of erase operations are not allowed.).  
Claim 16 has similar limitations as claim 6 and is rejected for the similar reasons.
Regarding claims 7 and 17, taking claim 7 as exemplary, the combination of Chevallier teaches all the features with respect to claim 5 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 5, wherein the MCC is further to, based on the setting, prevent changes to the setting (Chevallier, [0046], Once these registers have been programmed with the appropriate secure command and control data word, the enabling voltage makes the programming permanent as discussed previously; [0036], The enabling voltage finalizes the secure function by permanently programming the control word into the memory device).  
Claim 17 has similar limitations as claim 7 and is rejected for the similar reasons.
Regarding claims 8 and 18, the combination of Chevallier teaches all the features with respect to claim 5 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 5, wherein the MCC is further to, based on the setting, prevent writes to the protected portion of the memory (Chevallier, Abstract, control data word is written to the memory device to specify which blocks of memory are to be permanently secured against write and erase operations; [0016], By writing a command word and control data word to set a non-volatile latch, the memory block(s) cannot be … or reprogrammed; [0046]).  
Claim 18 has similar limitations as claim 8 and is rejected for the similar reasons.
Regarding claims 9 and 19, taking claim 9 as exemplary, the combination of Chevallier teaches all the features with respect to claim 1 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 1, wherein the protected portion of the memory is configured for read-only access by the processor through an indication that self write operations are not allowed (Chevallier, [0009], Writing a control data word to a control address indicates which blocks of lockable memory to permanently secure against write and erase operations; [0016], By writing a command word and control data word to set a non-volatile latch, the memory block(s) cannot be … or reprogrammed; Note – the blocks are secured against any type of write operation.).  
Claim 19 has similar limitations as claim 9 and is rejected for the similar reasons.

Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chevallier and Frick as applied to claims 1 and 11 respectively above, and further in view of He (US 2021/0043269), hereinafter He.
Regarding claims 4 and 14, taking claim 4 as exemplary, the combination of Chevallier teaches all the features with respect to claim 1 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 1, wherein the MCC is further to, in order to increase the size of the protected portion of the memory, write a value to a fuse of a designation of address ranges of the protected portion of the memory, the value to change a default value (Chevallier, [0024], The control data word is comprised of eight control bits (203-213) … in order to secure the particular memory block represented by each control bit, a logic 0 is used in that particular control bit location; [0046], An array of control registers (680) store … the control data word of the present invention; [0037], those memory blocks specified in the control data word are permanently secured against write and erase operations).  
The combination of Chevallier teaches writing a control value to a register to identify address ranges of a protected portion of the memory, nevertheless, the combination of Chevallier does not explicitly teach writing a control value to a fuse, as claimed.
However, the combination of Chevalier in view of He teaches write a value to a fuse of a designation of address ranges of the protected portion of the memory (He, [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chevalier to incorporate teachings of He to use a fuse register to store address configuration information, such that the control data word in Chevalier can be stored in one or more of fuse registers. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chevallier with He because it improves security of the storage system disclosed in the combination of Chevalier by using a fuse for a permanent configuration (He, [0020]).
Claim 14 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claims 5 and 15, taking claim 5 as exemplary, the combination of Chevallier teaches all the features with respect to claim 4 as outlined above. The combination of Chevallier further teaches the apparatus of Claim 4, wherein the MCC is further to write a value to a fuse of the designation of address ranges of the protected portion of the memory based on a setting to designate a type of read-only behavior (Chevallier, [0046], An array of control registers (680) store the secure command and the control data word of the present invention. Some of the control registers are used for typical control functions and others are reserved for expansion and/or future use. In one embodiment, at least one address within the control registers (680) is comprised of memory cells that have no erase circuitry; He, [0043]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chevalier to incorporate teachings of He to use a fuse register to store address configuration information such that the control data word in Chevalier can be stored in one or more of fuse registers. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chevallier with He because it improves security of the storage system disclosed in the combination of Chevalier by using a fuse for a permanent configuration (He, [0020]).
Claim 15 has similar limitations as claim 5 and is rejected for the similar reasons.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chevallier and Frick as applied to claims 1 and 11 respectively above, and further in view of Hershman et al. (US 2019/0236281), hereinafter Hershman.
Regarding claims 10 and 20, taking claim 10 as exemplary, the combination of Chevallier teaches all the features with respect to claim 1 as outlined above. The combination of Chevallier does not explicitly teach the apparatus of Claim 1, wherein the protected portion of the memory is configured for read-only access by the processor through an indication that read operations from a given memory address are not allowed, as claimed.
However, the combination of Chevallier in view of Hershman teaches the apparatus of Claim 1, wherein the protected portion of the memory is configured for read-only access by the processor through an indication that read operations from a given memory address are not allowed (Hershman, [0145], The list may restrict the type of command and/or the address being accessed. For example, read commands from a designated address range may be permitted, whereas … or read commands outside the designated address range, may be forbidden).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chevallier to incorporate teachings of Hershman to disallow a read operation that is from a particular address range. A person of ordinary skill in the art would have been motivated to combine the teachings of Chevallier with Hershman because it improves security of the storage system disclosed in the combination of Chevallier by allowing data access operations only from a white list of address ranges (Hershman, [0145]).   
Claim 20 has similar limitations as claim 10 and is rejected for the similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136